                Case 1:20-cv-02036-RDM Document 1-7 Filed 07/25/20 Page 1 of 1
                                                   List of Acronyms and Abbreviations

ACASS        Naval Aviation Climate Assessment Survey System              Lt. Cmdr.     Lieutenant Commander
ACIP         Aviation Career Incentive Pay                                Lt. Col.      Lieutenant Colonel
ACT          Active Duty                                                  Lt. j.g.      Lieutenant Junior Grade
Adm.         Admiral                                                      LTC           Lieutenant Colonel
AIM          All Instructor Meeting                                       MAG           Marine Aircraft Group
AOM          All Officer Meeting                                          MHE           Mental Health Evaluation
ASN (M&RA)   Assistant Secretary of the Navy (Manpower and Reserve        MILPERSMAN    Naval Military Personnel Manual
             Affairs                                                      MWPA          Military Whistleblower Protection Act
BUPERS       Bureau of Naval Personnel                                    NAS           Naval Air Station
CAG          Commander, Carrier Air Wing                                  NATOPS        Naval Air Training and Operating Procedures
Capt.        Captain                                                                    Standardization
CAT          Category                                                     NAVINSGEN     Naval Inspector General
CCS          Command Climate Specialist                                   NAWCTSD       Naval Air Warfare Center, Training and Systems
CDI          Command Directed Investigation                                             Development
CDR          Commander                                                    NAVPERS       Navy Personnel
CHNAVPERS    Chief of Naval Personnel                                     NCIS          Naval Criminal Investigative Service
CI           Command Investigation                                        NFO           Naval Flight Officer
Cmdr.        Commander                                                    NJP           Non-Judicial Punishment
CMEO         Command Managed Equal Opportunity                            NPLOC         Non-Punitive Letter of Caution
CNAF         Commander, Naval Air Forces                                  O-#           Officer Rank, (#) Number Indicates Level
CNAL         Commander, Naval Air Forces, Atlantic                        OIC           Officer in Charge
CNAP         Commander, Naval Air Forces, Pacific                         OIG           Office of the Inspector General
CNATRA       Chief of Naval Air Training                                  OMPF          Official Military Personnel File
CNO          Chief of Naval Operations                                    OPNAVINST     Chief of Naval Operations Instruction
CNP          Chief of Naval Personnel                                     Ops O         Operations Officer
CPO          Chief Petty Officer                                          ORM           Operational Risk Management
CO           Commanding Officer                                           PA            Personnel Action
CQ           Carrier Qualifications                                       PC            Protected Communications
CRM          Crew Resource Management                                     PCL           Pocket Checklist
CSA          Command Safety Assessment                                    PCO           Prospective Commanding Officer
CSFWL        Commander, Strike Fighter Wing, Atlantic                     PDCAG         Prospective Deputy Commander, Carrier Air Wing
CVW          Carrier Air Wing                                             PI            Preliminary Inquiry
CVN          Carrier, Fixed Wing Aircraft, Nuclear (“Aircraft Carrier”)   PII           Personally Identifiable Information
DCA          Deputy Commandant for Aviation                               PLM           Precision Landing Mode
DCAG         Deputy Commander, Carrier Air Wing                           POGO          Project on Government Oversight
DCNO         Deputy Chief of Naval Operations                             PRB           Performance Review Board
DH           Department Head                                              PXO           Prospective Executive Officer
DoD          Department of Defense                                        RADM          Rear Admiral
DoD IG       Department of Defense Inspector General                      RAG           Replacement Air Group
DODCAF       Department of Defense Consolidated Adjudications             RGD           Retirement Grade Determination
             Facility                                                     RMO           Responsible Management Officer
DODOIG       Department of Defense Office of the Inspector General        ROI           Report on Investigation
DON          Department of the Navy                                       SECNAVINST    Secretary of the Navy Instruction
DQ           Disqualify                                                   SFWL          Strike Fighter Wing Atlantic
E-#          Enlisted Rank, (#) Number Indicates Level                    SJA           Staff Judge Advocate
EO           Equal Opportunity                                            SOD           Signal of Difficulty
FFPB         Field Flight Performance Board                               SOP           Standard Operating Procedures
FHP          Flight Hour Program                                          SP            Student Pilot
FITREP       Fitness Report                                               STRKFITRON    Strike Fighter Squadron
FNAEB        Field Naval Aviator Evaluation Board                         SWO           Surface Warfare Officer
FOIA         Freedom of Information Act                                   TAD           Temporary Additional Duty
FOUO         For Official Use Only                                        TDY           Temporary Duty
FRS          Fleet Replacement Squadron                                   TOFT          Tactical Operational Flight Trainer
GCMCA        General Court-Martial Convening Authority                    TTP           Tactics, Techniques, and Procedures
HAZREP       Hazard Report                                                UCMJ          Uniform Code of Military Justice
HFB          Human Factors Board                                          UIC           United Identification Code
HFC          Human Factors Council                                        USFF          United States Fleet Forces
IAC          Instructor Aircrew                                           USFFC         United States Fleet Forces Command
IG           Inspector General                                            USMC          United States Marine Corps
IO           Investigating Officer                                        USN           United States Navy
IP           Instructor Pilot                                             USPTO         United States Patent and Trademark Office
ISIC         Immediate Superior in Command                                VADM          Vice Admiral
IUT          Instructor Under Training                                    VCNO          Vice Chief of Naval Operations
JAG          Judge Advocate General                                       VFA           Strike Fighter Squadron
JAGC         Judge Advocate General’s Corps                               VMFAT         Marine Fighter Attack Training Squadron
JAGMAN       Manual of the Judge Advocate General                         VT            Fixed-Wing Training Squadron
JPAS         Joint Personnel Adjudication System                          WRI           Whistleblower Reprisal Investigation
LCDR         Lieutenant Commander                                         WSO           Weapons Systems Officer
LOI          Letter of Instruction                                        XO            Executive Officer
LSO          Landing Signal Officer
Lt.          Lieutenant
